Citation Nr: 1637611	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected cervical spine disability. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability. 

3.  Entitlement to a disability rating in excess of 20 percent for cervical spine disability. 


REPRESENTATION

Veteran represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The Veteran contends that his current hypertension disability is the result of his service-connected cervical spine disability and/or his service-connected anxiety disorder.  In this regard, the Veteran underwent a VA hypertension examination in April 2011.  The examiner failed to address the Veteran's contention that his service-connected anxiety disorder caused or aggravated his current hypertension disability.  Moreover, the examiner also failed to address his other contention that the service-connected cervical spine disability aggravated his hypertension disability.  

Therefore, the Board must once again remand this issue for a medical opinion concerning this matter.

With respect to the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability, the Board finds that further development is also warranted before the claim is decided.  The record reflects that the Veteran was most recently afforded an examination to determine the current degree of severity of the disability in March 2010.  The Veteran asserts that the report of the examination in March 2010 does not accurately reflect the severity of his symptoms, and that the symptoms have worsened, and currently impact his activities of daily living. 

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected cervical spine disability with findings responsive to the applicable rating criteria.  

In his June 2011 notice of disagreement and in several communications thereafter, the Veteran asserted that the RO made a clear and unmistakable error in the December 1976 rating decision, which denied his claim of entitlement to service connection for a low back disability.  Specifically, the Veteran noted the report of a  VA examination dated in November 1976 which documents a diagnosis of degenerative disc disease and demonstrates that such condition was clearly documented within one year of discharge from service.  As such, the Board finds that this claim of entitlement to whether the December 1976 rating decision denying service connection for a low back disability was based on clear and unmistakable error is "inextricably intertwined" with the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and the disposition of the new and material evidence claim must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).    

Since a remand is required, development to obtain any outstanding records pertinent to the Veteran's claims should also be completed while the case is in remand status.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should adjudicate the issue of whether the December 1976 rating decision denying service connection for a low back disability was based on clear and unmistakable error and inform the Veteran of his appellate rights with respect to this determination.  

2.  The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed hypertension disability originated during service or is otherwise etiologically related to the Veteran's active service.  If not, the examiner should also state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension disability was caused or permanently worsened by the Veteran's service-connected anxiety disability and/or his service-connected cervical spine disability.  

For purposes of the opinion(s), the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

4.  The Veteran also should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected cervical spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

5.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

6.  The RO or the AMC should also undertake any additional development deemed necessary.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




